Name: 2001/550/EC: Commission Decision of 20 July 2001 on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC concerning Spain (Text with EEA relevance) (notified under document number C(2001) 2361)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  health;  tariff policy;  Europe;  animal product
 Date Published: 2001-07-21

 Avis juridique important|32001D05502001/550/EC: Commission Decision of 20 July 2001 on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC concerning Spain (Text with EEA relevance) (notified under document number C(2001) 2361) Official Journal L 197 , 21/07/2001 P. 0041 - 0044Commission Decisionof 20 July 2001on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC concerning Spain(notified under document number C(2001) 2361)(Text with EEA relevance)(2001/550/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9(6)(g) thereof,Whereas:(1) In June and July 2001 outbreaks of classical swine fever in Spain were declared by the Veterinary Authorities of Spain.(2) In accordance with Article 9(1) of Directive 80/217/EEC protection and surveillance zones were immediately established around outbreak sites in Spain.(3) The provisions for the use of a health mark on fresh meat are given in Council Directive 64/433/EEC of 26 June 1964 on health conditions for the production and marketing of fresh meat(2), as last amended by Directive 95/23/EEC(3).(4) Spain has submitted a request for the adoption of a specific solution concerning marking and use of pigmeat coming from pigs kept on holdings situated in the surveillance zones established in the Province of LÃ ©rida and slaughtered, subject to a specific authorisation issued by the competent authority.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Without prejudice for the provisions of Directive 80/217/EEC, in particular, Article 9(6), Spain is authorised to apply the mark described in Article 3(1)(A)(e) of Directive 64/433/EEC to pigmeat obtained from pigs originating from holdings situated in the surveillance zones established in the Province of LÃ ©rida before 11 July 2001 in accordance with the provisions of Article 9(1) of Directive 80/217/EEC on condition that the pigs in question:(a) originate from a surveillance zone,- where no outbreaks of classical swine fever have been detected in the previous 21 days and where at least 21 days have elapsed after the completion of the preliminary cleaning and disinfection of the infected holdings,- established around a protection zone where clinical examinations for classical swine fever have been carried out in all pig holdings after the detection of classical swine fever, with negative results;(b) originate from a holding,- which has been subject to protection measures established in accordance with the provisions of Article 9(6)(f) and (g) of Directive 80/217/EEC,- to which, following the epidemiological inquiry, no contact has been established with an infected holding,- which has been subject to regular inspections by a veterinarian after the establishment of the zone. The inspection has included all pigs kept on the holding;(c) have been included in a programme for monitoring body temperature and clinical examination. The programme shall be carried out as given in Annex I;(d) have been slaughtered within 12 hours of arrival at the slaughterhouse.Article 2Spain shall ensure that a certificate as given in Annex II is issued in respect of meat referred to in Article 1.Article 3Pigmeat which complies with the conditions of Article 1 and enters into intra-Community trade must be accompanied by the certificate referred to in Article 2.Article 4Spain shall ensure that abattoirs designated to receive the pigs referred to in Article 1 do not, on the same day, accept pigs for slaughter other than the pigs in question.Article 5Spain shall provide Member States and the Commission with:(a) the name and location of slaughterhouses designated to receive pigs for slaughter referred to in Article 1, before the slaughtering of these pigs; and,(b) after the slaughtering of these pigs, on a weekly basis, a report which contains information on:- number of pigs slaughtered at the designated slaughterhouses,- identification system and movement controls applied to slaughter pigs, as required in accordance with Article 9(6)(f)(i) of Directive 80/217/EEC,- instructions issued concerning the application of the programme for monitoring body temperature referred to in Annex I.Article 6This Decision is applicable until 15 September 2001.Article 7This Decision is addressed to the Member States.Done at Brussels, 20 July 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 47, 21.1.1980, p. 11.(2) OJ 121, 29.7.1964, p. 2012/64.(3) OJ L 243, 11.10.1995, p. 7.ANNEX IMONITORING OF BODY TEMPERATUREThe programme for monitoring body temperature and clinical examination referred to in Article 1(c) shall include the following:1. Within the 24-hour period before loading a consignment of pigs intended for slaughter, the competent veterinary authority shall ensure that the body temperature of a number of pigs of the said consignment is monitored by an official veterinarian inserting a thermometer into the rectum. The number of pigs to be monitored for temperature shall be as given below:>TABLE>At the time of examination, the following information shall be recorded for each pig on a table issued by the competent veterinary authorities: number of eartag, time of examination and temperature.In cases where the examination shows a temperature of 40 °C or above, the official veterinarian shall immediately be informed. A disesase investigation shall be initiated and take into account the provisions of Article 4 of Directive 80/217/EEC introducing Community measures for the control of classical swine fever.2. Shortly (0 to 3 hours) before loading of the consignment examined as described in point 1, a clinical examination shall be carried out by an official veterinarian designated by the competent veterinary authorities.3. At the time of loading of the consignment of pigs examined as described in points 1 and 2, the official veterinarian shall issue a health document, which shall accompany the consignment to the designated slaughterhouse.4. At the slaughterhouse of designation the results of the temperature monitoring shall be made available to the veterinarian who performs the ante-mortem examination.ANNEX II>PIC FILE= "L_2001197EN.004402.TIF">